Judgment and order reversed on the law, with costs, and complaint dismissed, with costs, on the ground that the finding of freedom from contributory negligence on the part of the decedent, Dorothy Roop, is without evidence to support it. She was the owner of the ear in which she was riding and the negligence of its driver is imputed to her. All concur. (The judgment is for plaintiff in an automobile bus line negligence action. The order denies a motion for a new trial.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ.